 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     L.K.M., et al.                                   CASE NO. C18-5345 BHS
 8
                             Plaintiffs,              ORDER REQUESTING RESPONSE
 9          v.                                        AND RENOTING DEFENDANTS’
                                                      MOTION FOR
10   BETHEL SCHOOL DISTRICT, et al.                   RECONSIDERATION

11                           Defendants.

12

13          This matter comes before the Court on Defendants Bethel School District et al.’s

14   motion for reconsideration. Dkt. 68.

15          On April 19, 2021, the Court granted in part and denied in part Defendants’

16   motion for summary judgment after requesting supplemental briefing on particular issues.

17   Dkt. 65. The Court denied Defendants’ motion as to Plaintiff’s 42 U.S.C. § 1983 Monell

18   claim against the District, concluding that a factfinder must determine if the

19   superintendent was delegated policymaking authority by the school board. Id. at 8–12.

20          On May 3, 2021, Defendants filed a timely motion for reconsideration. Dkt 68.

21   Defendants argue that new Ninth Circuit authority, Benavidez v. City of San Diego, --

22   F.3d --, 2021 WL 1343530 (9th Cir. 2021), requires the Court to dismiss Plaintiffs’


     ORDER - 1
 1   Monell claim and that the Court may have erred in its analysis. The Court, however, may

 2   not grant a motion for reconsideration without allowing the opposing party an

 3   opportunity to respond. Local Rules W.D. Wash. LCR 7(h)(3).

 4         Therefore, Plaintiffs may respond no later than May 11, 2021, and Defendants

 5   may reply no later than May 14, 2021. The response and reply should not exceed ten

 6   pages each. The Clerk shall renote Defendants’ motion for reconsideration for the Court’s

 7   May 14, 2021 calendar.

 8         Dated this 4th day of May, 2021.

 9

10

11
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
